 


110 HRES 72 EH: Recognizing the work and accomplishments of Mr. Britt 
U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 72 
In the House of Representatives, U. S.,

February 7, 2007
 
RESOLUTION 
Recognizing the work and accomplishments of Mr. Britt Max Mayfield, Director of the National Hurricane Center’s Tropical Prediction Center upon his retirement. 
 
 
Whereas Mr. Britt Max Mayfield is known as the Walter Cronkite of Weather, trustworthy, calming, and always giving the facts straight; 
Whereas Mr. Mayfield is a Fellow of the American Meteorological Society and a nationally and internationally recognized expert on hurricanes, and has presented papers at national and international scientific meetings, lectured in training sessions sponsored by the United Nations World Meteorological Organization, and provided numerous interviews to electronic and print media worldwide; 
Whereas in 2006, Mr. Mayfield received the Government Communicator of the Year Award from the National Association of Government Communicators, a national not-for-profit professional network of government employees who disseminate information within and outside the government, as well as the prestigious Neil Frank Award from the National Hurricane Conference; 
Whereas in 2005, Mr. Mayfield received a Presidential Rank Award for Meritorious Service from President George W. Bush and was named ABC Television Network’s Person of the Week after Hurricane Katrina; 
Whereas in 2004, the Federal Coordinator for Meteorological Services and Supporting Research presented the Richard Hagemeyer Award to Mr. Mayfield at the Interdepartmental Hurricane Conference for his contributions to the hurricane warning program of the United States; 
Whereas also in 2004, the National Academy of Television Arts and Sciences Suncoast Chapter recognized Mr. Mayfield with the Governor’s Award, more commonly known as an Emmy, for extraordinary contributions to television by an individual not otherwise eligible for an Emmy; 
Whereas in 2000, Mr. Mayfield received an Outstanding Achievement Award at the National Hurricane Conference and in 1996 the American Meteorological Society honored him with the Francis W. Reichelderfer Award for exemplary performance as coordinator of the National Hurricane Center’s hurricane preparedness training for emergency preparedness officials and the general public; 
Whereas Mr. Mayfield and his colleagues have been recognized by the Department of Commerce with Gold Medals for work during Hurricane Andrew in 1992 and Hurricane Isabel in 2003, and a Silver Medal during Hurricane Gilbert in 1988; 
Whereas Mr. Mayfield was also awarded a National Oceanic and Atmospheric Administration Bronze Medal for creating a public-private partnership to support the disaster preparedness of the United States; and 
Whereas Mr. Mayfield is the current Chairman of the World Meteorological Organization Regional Association-IV, which supports 26 members from Atlantic and eastern Pacific countries: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors Mr. Britt Max Mayfield’s commitment to improving the accuracy of hurricane forecasting as Director of the National Hurricane Center's Tropical Prediction Center; 
(2)thanks Mr. Mayfield for his service, which has undoubtedly helped to save countless lives and the property of citizens around the world; 
(3)commends Mr. Mayfield’s dedication to expanding educational opportunities for State and local emergency management officials; 
(4)acknowledges the critical role that Mr. Mayfield has played in forecast and service improvements over his 34-year career; 
(5)recognizes the unwavering support of Mr. Mayfield's family in supporting his career; 
(6)wishes Mr. Mayfield continued success in his future endeavors; and 
(7)recognizes the support and work of the staff of the National Hurricane Center’s Tropical Prediction Center during Mr. Mayfield’s tenure as Director of the Center. 
 
Karen L. Haas,Clerk.
